internal_revenue_service p o box cincinnati oh nomber release date date date department of the treasury employer_identification_number contact person - 1d number contact telephone number legend uil x z foundation city amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 c of the code and that it is elassified as a private_foundation as defined in sec_509 scholarships would be used for tuition your letter indicates that x will operate a grant-making program the purpose is to provide 4-year scholarships to qualifying graduating high school seniors x expects to award up to scholarships per year in the amount of x made payable to an accredited educational_institution the recipient will attend eligible applicants will be a graduating high schoo senior from z to apply an individual will complete an application form available at his or her bigh school guidance counselor's office the guidance counselors will announce the scholarships to graduating seniors and provide a scholarship application to any interested student the students are then asked to submit an essay for review the selection criteria will be a high school g p a b high school activities c employment during high school d financial need e evidence of being a role model within the school community and workplace not be a disqualified_person as defined in sec_4946 of the code scholarships will be awarded by the scholarship committee composed exclusively of the director of x to individuals selected from students of applicable age and qualification x will send the scholarship funds to the educational_institution the institution will immediately apply the funds to the specific student recipient using their student id number and a receipt will be provided to the foundation all scholarship recipients must fulfill the following requirements a maintain the following grade point averages year minimum gpa ‘year minimum gpa and 4thyear minimum gpa b work a minimum of ten hours per week and a maximum of hours per week during the academic school year and hours per week during the summers remain on schedule to graduate in four consecutive academic years c d bea role model for future high school students and share their experiences maintain monthly correspondence with the director of the foundation via email or phone providing details of school progress at the end of each semester meet with the director of the foundation to provide a f copy of transcripts plus feedback on the semester if the scholarship recipient does not meet the above criteria the foundation will not make futher scholarship payments to the educational_institution should a scholarship recipient fail to provide transcripts and progress reports at the end of'a semester x would not pay tuition for the subsequent semester sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual uoless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process ii gil such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiserimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code ‘this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based itis further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the tequirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rolings and agreements
